Citation Nr: 1644677	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and peripheral vascular disease.  

2.  Entitlement to aid and attendance allowance for the Veteran's spouse.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to September 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California: an October 2009 rating decision granting service connection for diabetes mellitus, and assigning a 10 percent evaluation, effective April 29, 2009, and a February 2015 rating decision denying entitlement to aid and attendance allowance for the Veteran's spouse.  

These matters were previously before the Board in January 2016, when they were remanded for additional development.  

The Board observes that during the pendency of the appeal, the RO increased the evaluation for the Veteran's diabetes from 10 to 20 percent, effective April 29, 2009, the date of the Veteran's service connection claim.  As the grant of a 20 percent rating does not constitute a full grant of the benefit sought, the issue of entitlement to an increased rating for service-connected diabetes remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board notes that the matters on appeal originally included entitlement to service connection for tinnitus.  The Board granted service connection for tinnitus in its January 2016 decision, and in a February 2016 rating decision, the RO assigned a 10 percent rating effective April 29, 2009, the date of the Veteran's claim.  As this decision constitutes a full grant of the benefit sought, the issue of entitlement to service connection for tinnitus no longer remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran contends that he is entitled to an increased rating for service-connected diabetes and to aid and attendance allowance for his spouse.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

	Increased Rating for Diabetes

As set forth in the Veteran's February 2010 notice of disagreement and May 2012 VA Form 9, he contends that he is entitled to an increased rating for his service-connected diabetes due to restricted diet, required use of medication, and restricted activities.  With respect to restricted activities, in his Form 9, the Veteran maintained that he was only able to walk 100 yards.  

As noted above, the instant claim was remanded in January 2016 for additional development.  As noted in the Board's remand order, pursuant to Diagnostic Code 7913, complications associated with diabetes are to be evaluated separately if they warrant a compensable evaluation under another diagnostic code, unless they are part of the criteria used to support a 100 percent evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As reflected above, the Veteran does not have a 100 percent evaluation for diabetes.  Pertinent to the Veteran's claim, peripheral vascular disease, a complication associated with diabetes, is generally evaluated under Diagnostic Code 7114, which provides that disability evaluations for such condition are determined by factors such as the distance one can walk before claudication occurs, diminished peripheral pulses, and ankle/brachial indices.  

Although the evidence of record includes a July 2013 VA examination pertaining to diabetes mellitus, erectile dysfunction, and peripheral vascular disease, in addition to a July 2013 VA supplemental medical opinion, the Board found that a new examination was necessary prior to adjudicating the instant appeal.  Specifically, the Board referenced the July 2013 addendum, in which the examiner explained that ankle/brachial testing was unnecessary, as the Veteran did not report claudication or have diminished pulses in his bilateral upper and lower extremities.  However, as the Veteran reported difficulty walking 100 yards in his VA Form 9-the distance noted for a 20 percent evaluation for peripheral vascular disease-the Board found that an examination was necessary to clarify any potential discrepancy of evidence.  

The record reflects that a VA examination was scheduled to take place in April 2016, but the examination was cancelled due to the Veteran's failure to appear.  A June 2016 brief from the Veteran's representative notes that the Veteran did not report for the scheduled examination due to a poor health condition.  Although neither the Veteran nor his representative have requested to reschedule the VA examination, the Board finds that it is appropriate to make an additional attempt to schedule a VA examination given that the record suggests that the Veteran had good cause for not appearing for the scheduled VA examination.  See 38 C.F.R. § 3.655; see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

The Board also observes that the Veteran's private treatment records from Kaiser Permanent indicate that he has a diagnosis of diabetic retinopathy due to diabetes mellitus.  Aside from a notation in the September 2009 VA examination report that the Veteran should be seen by ophthalmology to confirm the absence of retinopathy, the VA examination reports do not address diabetic retinopathy.  As noted above, under certain circumstances, complications associated with diabetes are to be evaluated separately.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As such, a new VA examination is also warranted to clarify whether the Veteran has a current diagnosis of diabetic retinopathy, and if so, to address its current nature and severity.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.655.  

	Aid and Attendance

The Veteran contends that he is entitled to aid and attendance allowance for his spouse, whose prior medical history includes a total hip replacement surgery, a knee replacement surgery, and a spinal fusion surgery.  

In a November 2013 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, private physician M. Merer indicated that although the Veteran's spouse was able to feed herself, she was unable to prepare her own meals.  Dr. Merer also provided that the Veteran's spouse needed assistance bathing and tending to other hygiene needs due to feelings of unsteadiness, but he did not provide the extent to which the Veteran's spouse needed such assistance.  According to the examination report, the Veteran's spouse did not require medication management.  

As set forth in an April 2014 statement, September 2015 notice of disagreement, and June 2016 Form 9, the Veteran maintains that his spouse needs assistance bathing and attending to other hygiene.  The Veteran provides that his spouse is unable to prepare her own food and requires transportation assistance.  Additionally, he noted that his spouse does not manage her own medication.  While the Veteran maintained in his notice of disagreement that his spouse was unable to walk without the assistance of a cane, in his Form 9, the Veteran provided that his spouse required the use of a motorized scooter for mobility and could barely lift her arms above her shoulders.  He also stated that he and his spouse have a live-in caregiver that handles all cooking, cleaning, dressing, bathing, medication, laundry, and driving.  

In light of the September 2013 private examination report and the Veteran's subsequent statements concerning his spouse's condition, the Board finds a VA examination is necessary to determine whether the Veteran's spouse meets the requirements for spousal aid and attendance.  See 38 C.F.R. § 3.326; see also 38 C.F.R. §§ 3.351, 3.352.  

The Board observes that the Veteran's and his spouse's private treatment records were last obtained in November 2014, and therefore, there may be outstanding treatment records that are relevant to both of the instant claims.  Thus, on remand, the AOJ must attempt to obtain and associate any outstanding and pertinent treatment records with the claims file.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, associate any outstanding treatment records from Kaiser Permanente that are pertinent to the Veteran's claim for an increased rating and for aid and attendance allowance for his spouse.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected diabetes mellitus, type II, with erectile dysfunction and peripheral vascular disease.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating diabetes mellitus, erectile dysfunction, and peripheral vascular disease.  

With respect to the Veteran's peripheral vascular disease, at a minimum, the examiner should perform ankle/biracial testing and address whether there is claudication on walking more than 100 yards, claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, claudication on walking less than 25 yards on a level grade at 2 miles per hour; diminished peripheral pulses; trophic changes (thin skin, absence of hair, dystrophic nails); persistent coldness of the extremity; ischemic limb pain at rest; and/or deep ischemic ulcers.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development set forth in number (1), afford the Veteran a VA examination with an appropriate medical examiner to clarify whether he has a current diagnosis of diabetic retinopathy.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  
The examiner should address whether the Veteran has a current diagnosis of diabetic retinopathy.  If there is no current diagnosis, the examiner should address the Veteran's private treatment records noting such diagnosis.  

If diabetic retinopathy is identified, the examiner should determine the current nature and severity of the retinopathy.  All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating retinopathy.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested in number (1), afford the Veteran's spouse a VA examination with an appropriate medical provider to provide an evaluation concerning the extent to which the Veteran's spouse is in need of regular aid and attendance of another person.  The claims file, including a copy of the remand, must be made available to, and reviewed by, the examiner.  

The examiner should indicate the underlying disability or disabilities causing the Veteran's spouse's impairment(s) and address resulting limitations from the identified disability or disabilities.  At a minimum, the examination should address the following:  the Veteran's spouse's ability or inability to dress or undress herself, keep herself ordinarily clean and presentable, feed herself through loss of coordination of upper extremities or through extreme weakness, and attend to the wants of nature; whether the Veteran's spouse has an incapacity, physical or mental, which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment; and whether there is frequent need of adjustment of any special prosthetic or orthopedic appliances, which by reason of the particular disability, cannot be done without aid.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's spouse's contentions.  The examiner is advised that the Veteran's spouse is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's spouse's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.  Efforts to schedule the Veteran and his spouse for the aforementioned examinations should be documented in the record.  The Veteran is cautioned that failure to report for an examination without good cause may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran is also advised that if he or his spouse is unable to attend any scheduled examinations, they should clearly indicate why, and should provide medical records that address the severity of the issues on appeal (diabetes mellitus, erectile dysfunction, peripheral vascular disease, diabetic retinopathy; as well as the limitations of the Veteran's spouse to care for herself)

6.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  




